Exhibit 10.24

 

AMENDMENT NUMBER THREE

to the

Servicer Advance Financing Facility Agreement

Dated as of August 28, 2003

by and between

NEW CENTURY MORTGAGE CORPORATION

and

CITIGROUP GLOBAL MARKETS REALTY CORP.

 

This AMENDMENT NUMBER THREE is made this 25th day of August, 2005 (“Amendment
Number Three”), by and between NEW CENTURY MORTGAGE CORPORATION, a California
corporation (the “Borrower”) and CITIGROUP GLOBAL MARKETS REALTY CORP., a New
York corporation (the “Lender”), to the Servicer Advance Financing Facility
Agreement, dated as of August 28, 2003 by and between the Borrower and the
Lender, as amended (the “Agreement”).

 

RECITALS

 

WHEREAS, Borrower and Lender have agreed to amend the Agreement to extend the
Termination Date as more expressly set forth herein; and

 

WHEREAS, as of the date of this Amendment Number Three, the Borrower represents
to the Lender that it is in compliance with all of the representations and
warranties and all of the affirmative and negative covenants set forth in the
Agreement and is not in default under the Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1. Effective as of August 25, 2005, the Agreement shall be amended as
follows:

 

(a) The definition of “Termination Date” in Section 1 of the Agreement is hereby
amended by deleting such definition in its entirety and replacing it with the
following:

 

“Termination Date” shall mean August 24, 2006 or such earlier date on which this
Loan Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

(b) Subsection 2.4(1) of the Agreement is hereby amended by deleting such
Subsection in its entirety and replacing it with the following:

 

(1) The Borrower agrees to pay the Lender interest on the unpaid principal
amount of each Loan from and including the date the Loan is extended to but not
including the date on which the Loan is paid in full. Interest shall accrue on
an adjustable monthly basis at a rate per annum equal to One-Month LIBOR plus
0.75% (seventy-five basis points) (the



--------------------------------------------------------------------------------

“Interest Rate”). The Interest Rate for such succeeding period shall be
determined on each Payment Date. Accrued interest shall be payable in arrears on
each Payment Date and on the date of repayment in full of the applicable Loan.

 

SECTION 2. Representations. In order to induce the Lender to execute and deliver
this Amendment Number Three, the Borrower hereby represents to the Lender that
as of the date hereof, after giving effect to this Amendment Number Three, the
Borrower is in full compliance with all of the terms and conditions of the
Agreement and no Default or Event of Default has occurred thereunder.

 

SECTION 3. Additional Fees and Expenses. The Borrower agrees to pay to the
Lender all additional fees and out of pocket expenses incurred by the Lender in
connection with this Amendment Number Three (including all reasonable fees and
out of pocket costs and expenses of the Lender’s legal counsel incurred in
connection with this Amendment Number Three), in accordance with Section 14.2 of
the Agreement.

 

SECTION 4. Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Agreement.

 

SECTION 5. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Three need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

SECTION 6. Governing Law. This Amendment Number Three shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to principles of conflicts of law other than Section 5-1401 of the New York
General Obligations Law which shall govern.

 

SECTION 7. Counterparts. This Amendment Number Three may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lender and the Borrower have caused this Amendment
Number Three to be executed and delivered by their duly authorized officers as
of the day and year first above written.

 

CITIGROUP GLOBAL MARKETS REALTY CORP.

(Lender)

By:

 

/s/ James Xanthos

Name:

 

James Xanthos

Title:

 

Authorized Signer

NEW CENTURY MORTGAGE CORPORATION

(Borrower)

By:

 

/s/ Kevin Cloyd

Name:

 

Kevin Cloyd

Title:

 

Executive Vice President